Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 

Response to Amendment

4.	The amendments filed on 08/19/2022 have been fully considered and are made of record.
	a. Claim 1 has been amended.


Response to Arguments

5.	Applicant's arguments filed on 08/19/2022 have been fully considered but are moot because new ground(s) of rejection has been applied to amended limitation.


Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lentner et al. (Pub NO. US 2011/0218688 A1; hereinafter Lentner) in view of KIM et al. (Pub NO. US 2021/0055348 A1; hereinafter Kim).
Regarding Claim 1, Lentner teaches a method of monitoring a functional state of an electricity meter (method if Fig. 1; See [0053]-[0057]), comprising the steps of: 
generating at least one temperature signal (temperature signal is power dissipation PDISS; See [0013]-[0015]) from which an actual temperature value (actual temperature value is expected temperature increase ΔT; See [0016]) of the electricity meter can be derived (See [0015]-[0017]); and
determining whether the actual temperature value and/or a gradient exceeds at least one threshold value (comparing ΔT with threshold value TMAX; See [0018]-[0019]), 
 the at least one threshold value is being derived (TMAX is derived from ΔT and TL; See [0038]) from at least one predefined temperature curve (predefined temperature curve is ΔT and TL; See [0038]) representing predefined temperature values of the electricity meter over time (predefined temperature value is TL from predefined temperature curve; See [0045]) according to a modelled thermal behavior of the electricity meter (ΔT is calculated from thermal model and TMAX is derived from ΔT, therefore TMAX is derived from thermal model; See [0045]).
Lentner is silent about wherein the at least one predefined temperature curve is readjusted over time, thereby providing moving or rolling thresholds or limits for respective temperature values and/or gradients.
Kim teaches wherein the at least one predefined temperature curve is readjusted over time (predefined temperature curve in Fig. 7 is readjusted when temperature changes over time; See [0031], [0139]), thereby providing moving or rolling thresholds or limits for respective temperature values and/or gradients (if temperature value changes the threshold value/voltage is readjusted in Fig. 7; See [0139]-[0140).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner by using the at least one predefined temperature curve is readjusted over time, thereby providing moving or rolling thresholds or limits for respective temperature values and/or gradients, as taught by Kim in order to achieve appropriate measurements (Kim; abstract).

Regarding Claim 2, Lentner in view of Kim teaches the method according to claim 1. Lentner further teaches the method further comprises the step of generating a triggering signal if the actual temperature value and/or a gradient thereof exceeds the at least one threshold value (See [0019]).
Regarding Claim 4, Lentner in view of Kim teaches the method according to claim 1. Lentner further teaches the method further comprises the step of identifying at least one point of interest in the at least one temperature curve the at least one point of interest relating to certain operational conditions of the electricity meter (thermal model is temperature curve and point of interest is known ambient temperature; See [0045]).
Regarding Claim 5, Lentner in view of Kim teaches the method according to claim 1. Lentner further teaches an electrical resistance in a primary current path within the meter is associated to the at least one predefined temperature curve and/or derived from the actual temperature value and/or gradient thereof (thermal model is temperature curve and primary current path is related to heat dissipation; See [0044]-[0045]).
Regarding Claim 6, Lentner in view of Kim teaches the method according to claim 1. Lentner further teaches the method further comprises the step of establishing at least one thermal model for modelling the thermal behavior of the electricity meter, the at least one thermal model comprising the at least one predefined temperature curve (See [0015]-[0019]).
Regarding Claim 7, Lentner in view of Kim teaches the method according to claim 6. Lentner further teaches upon identification of certain errors, trends, patterns or correlations between the actual temperature value and/or the gradient thereof, and the at least one predefined temperature curve at least one parameter of the thermal model is automatically adjusted by machine learning (See [0007]).
Regarding Claim 8, Lentner in view of Kim teaches the method according to claim 6. Lentner further teaches the step of establishing the at least one thermal model includes the step of defining at least one equilibrium state the electricity meter assumes during operation (See [0016]), the at least one equilibrium state representing a thermal equilibrium of the electricity meter in dependence of at least one electrical load running through the electricity meter (See [0020]), and of environmental conditions existing in an environment of the electricity meter (See [0038]).
Regarding Claim 9, Lentner in view of Kim teaches the method according to claim 6. Lentner further teaches the step of establishing the at least one thermal model includes the step of defining at least one heating behavior (See [0016]) and/or at least one cooling behavior of the electricity meter based on at least one functional step response of the electricity meter to a change in a functional state and/or operational state of the electricity meter (See [0019]).
Regarding Claim 10, Lentner in view of Kim teaches the method according to claim 6. Lentner further teaches the step of establishing the thermal model involves the step of determining at least one thermal resistance value and/or the step of determining at least one thermal capacitance value of the electricity meter (RC model includes resistor and capacitor; See [0055]).
Regarding Claim 11, Lentner in view of Kim teaches the method according to claim 6. Lentner further teaches the step of establishing at least one thermal model is carried out for at least two different types of operating conditions of the electricity meter (two different types of operating condition is two different types of threshold, upper threshold and lower threshold; See [0056]) and/or at least two different types of electricity meters.
Regarding Claim 12, Lentner in view of Kim teaches a computer program (Lentner; See [0045]) for monitoring a functional state of an electricity meter, comprising instructions which, when the computer program executed by an electricity meter (electricity meter is power meter; Lentner; See [0044]) and/or an administration device in an electricity metering system (computer program executed by microcomputer; Lentner; See [0045]), cause the electricity meter and/or the administration device carry out the steps of a method according to claim 1.
Regarding Claim 13, Lentner in view of Kim teaches a computer-readable data carrier having stored thereon the computer program (computer program executed by microcomputer; Lentner; See [0045]) of claim 12.
Regarding Claim 14, Lentner in view of Kim teaches a data carrier signal carrying the computer program of claim 12 (Lentner; See [0050]).
Regarding Claim 15, Lentner in view of Kim teaches an electricity meter configured to carry out the method of claim 1 (electricity meter is power meter; Lentner; See [0044]).
8.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lentner in view of Kim further in view of Carpenter et al. (Pub NO. US 2017/0363441 A1; hereinafter Carpenter).
Regarding Claim 16, Lentner in view of Kim teaches an electricity metering system, comprising at least one electricity meter (electricity meter is power meter; Lentner; See [0044]) according to claim 15.
Lentner in view of Kim is silent about in particular an Advanced Metering Infrastructure (AMI).
Carpenter teaches electricity meter with in particular an Advanced Metering Infrastructure (AMI) (See [0002]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner and Kim by using an Advanced Metering Infrastructure (AMI), as taught by Carpenter in order to measure, collect and analyze energy storage (Carpenter; [0002]).
Regarding Claim 17, Lentner in view of Kim teaches an electricity metering system (See [0044]), configured to carry out the method of claim 1.
Lentner in view of Kim is silent about in particular an Advanced Metering Infrastructure (AMI) comprising at least one administration device.
Carpenter teaches electricity meter with in particular an Advanced Metering Infrastructure (AMI) (See [0002]) comprising at least one administration device (See [0027], [0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner and Kim by using an Advanced Metering Infrastructure (AMI) comprising at least one administration device, as taught by Carpenter in order to measure, collect and analyze energy storage (Carpenter; [0002]).
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lentner in view of Kim further in view of Garsdet al. (Pub NO. US 2018/0003572 A1; hereinafter Garsd).
Regarding Claim 3, Lentner in view of Kim teaches the method according to claim 1. 
Lentner in view of Kim is silent about the method further comprises the step of adjusting the at least one temperature curve and/or to select the temperature curve from a set of predefined temperature curves according to a certain operational state and/or according to a certain operational condition of the electricity meter.
Garsd teaches the method further comprises the step of adjusting the at least one temperature curve (See [0284]) and/or to select the temperature curve from a set of predefined temperature curves according to a certain operational state (operational state is actual heating pattern; See [0284]) and/or according to a certain operational condition of the electricity meter.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Lentner and Kim by the method further comprises the step of adjusting the at least one temperature curve and/or to select the temperature curve from a set of predefined temperature curves according to a certain operational state and/or according to a certain operational condition of the electricity meter, as taught by Garsd in order to achieve adjustment of heating/cooling (Garsd; [0284]).


Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858